DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (e.g. paragraph 05) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being aniticipated by US 2012/0236120 to Kramer et al. (“Kramer”).

Figs. 1, 2; paragraphs 27-30, 75, 76) to: 
receive a sequence of images of the biological sample from an image capture device, wherein each image of the sequence of images is acquired at a particular focal plane of the biological sample (Figs 3, 4A, paragraphs 31, 37, 42, 43, 51-54, wherein the Z-stack of images corresponds to a sequence of images, each acquired at a particular focal plane of the biological sample); 
develop an object map from the sequence of images, wherein the object map comprises a plurality of object map planes, each object map plane is associated with one image of the sequence of images, and pixels of the object map planes associated with a particular object in the sequence of images are assigned a unique identifier associated with the particular object (Figs. 4a, 5; paragraphs 54-73, wherein once the appropriate image slices are identified region growing between images of the stacks is performed creating an object map of pixels connected across plural image planes creating object map planes, where connected pixels are assigned a unique identity number associated the particular object represented by the region being grown across image planes as seen in Table 1); and
analyze the object map to measure a three-dimensional characteristic of the particular object (paragraphs 51-52, wherein once object and thus there object maps are identified 3D characteristics of the object can be measured, such as length, surface area, volume, variation and spatial determination). 

paragraphs 62, 72-73 and Table 1, wherein regions of connected pixels in first and second image planes that at least partially overlap are assigned the same unique identity number).  

As to claim 7, Kramer discloses the computer-implemented system of claim 1, wherein the particular object comprises one or more objects in the sequence of images, and the executable code causes the one or more processors to identify a first plurality of pixels in each image of the sequence of images that are associated with the one or more objects from a second plurality of pixels associated with a background (paragraphs 54 and 65).  

As to claim 8, Kramer discloses the computer-implemented system of claim 1, wherein the image capture device is a component of a high-content imaging system (paragraphs 27, 37 and 79).  

As to claim 9, Kramer discloses the computer-implemented system of claim 1, further including a graphical user interface that receives a request to perform an image analysis operation and in response the executable code causes the one or more processors to develop the object map (paragraphs 83-89).  

As to claim 10, Kramer discloses a method for analyzing a biological sample, comprising: 
receiving from an image capture device a first sample image and a second sample image, wherein the first and second sample images are images of the biological sample acquired at first and second focal planes, respectively, thereof (Figs 3, 4A, paragraphs 31, 37, 42, 43, 51-54, wherein the Z-stack of images corresponds to a sequence of images, each acquired at a particular focal plane of the biological sample); 
analyzing the first sample image to identify first connected pixels of the first sample image, wherein the first connected pixels are associated with an object (Figs. 4a, 5; paragraphs 54-73, wherein once the appropriate image slices are identified region growing performed on each image plane/slice and connected pixels associated with objects are identified); 
analyzing the second sample image to identify second connected pixels of the second sample image that at least partially overlap the first connected pixels, wherein the second connected pixels are associated with the object (Figs. 4a, 5; paragraphs 54-73, wherein region growing performed on each overlapping image plane/slice and connected pixels associated with objects spanning through the image planes are identified); 
associating third connected pixels of a first object map plane with an identifier, wherein the first object map plane is associated with the first sample image, the third connected pixels correspond to the first connected pixels, and the identifier is associated with the object (Figs. 4a, 5; paragraphs 54-73, wherein region growing between images of the stacks is performed creating an object map of pixels connected across plural image planes corresponding to object map planes, where connected pixels are assigned a unique identity number associated the particular object represented by the region being grown across image planes as seen in Table 1.  Table 1 corresponds to an object map wherein each image is broken down into multiple object map planes with associated unique identifiers.  The resulting first connected pixels in a first image plane associated with object region ID “1” corresponds to third connected pixels of a first object map plane claimed);
associating fourth connected pixels of a second object map plane with the identifier wherein the second object map plane is associated with the second sample image and the fourth connected pixels correspond to the second connected pixels (Figs. 4a, 5; paragraphs 54-73, wherein region growing between images of the stacks is performed creating an object map of pixels connected across plural image planes corresponding to object map planes, where connected pixels are assigned a unique identity number associated the particular object represented by the region being grown across image planes as seen in Table 1.  Table 1 corresponds to an object map wherein each image is broken down into multiple object map planes with associated unique identifiers.  The resulting second connected pixels in a second image plane associated with object region ID “1” corresponds to fourth connected pixels of a second object map plane claimed); and 
measuring a three-dimensional characteristic of the object in accordance with the first and second object map planes  (paragraphs 51-52, wherein once object and thus there object maps are identified 3D characteristics of the object can be measured, such as length, surface area, volume, variation and spatial determination). 


receiving from the image capture device a third sample image that is an image of the biological sample acquired at a third focal plane, wherein the second focal plane is intermediate the first and third focal planes (Figs 3, 4A, paragraphs 31, 37, 42, 43, 51-54, wherein the Z-stack of images corresponds to a sequence of images (i.e. first, second and third), each acquired at a particular focal plane, intermediate to each other, of the biological sample); 
analyzing the third sample image to identify fifth connected pixels thereof that are associated with object pixels (Figs. 4a, 5; paragraphs 54-73, wherein region growing performed on each overlapping image plane/slice and connected pixels associated with objects spanning through the image planes are identified); and 
associating sixth connected pixels of a third object map plane with the first identifier if the fifth connected pixels at least partially overlap the first and the second connected pixels AND with a second identifier associated with a second object if the fifth connected pixels do not at least partially overlap the first and the second connected pixels (Figs. 4a, 5; paragraphs 54-73, wherein region growing between images of the stacks is performed creating an object map of pixels connected across plural image planes corresponding to object map planes, where connected pixels are assigned a unique identity number associated the particular object represented by the region being grown across image planes as seen in Table 1.  Table 1 corresponds to an object map wherein each image is broken down into multiple object map planes with associated unique identifiers.  Resulting fifth connected pixels in a third image plane associated with object region ID “1” if they overlap first and second connected pixels, or ID “2” if they don’t overlap with first and second connected pixels, corresponds to sixth connected pixels of a second object map plane claimed); 
wherein the step of measuring the three-dimensional characteristic includes the step of measuring the three-dimensional characteristic in accordance with the first object map plane, the second object map plane, and the third object map plane (paragraphs 51-52, wherein once object and thus there object maps are identified 3D characteristics of the object can be measured, such as length, surface area, volume, variation and spatial determination).  

As to claim 12, Kramer discloses the method of claim 10, wherein the three-dimensional characteristic includes ONE OF sphericity, shape, and volume of the object (paragraphs 51-52, wherein once object and thus there object maps are identified 3D characteristics of the object can be measured, such as length, surface area, volume, variation and spatial determination).  

As to claim 13, Kramer discloses the method of claim 10, further including analyzing the first sample image to identify fifth connected pixels thereof that are associated with object pixels (Figs. 4a, 5; paragraphs 54-73, wherein once the appropriate image slices are identified region growing performed on each image plane/slice and connected pixels associated with objects are identified resulting in multiple sets of connected pixels (i.e. first and fifth connected pixels). 

As to claim 18, Kramer discloses the method of claim 10, wherein the first sample image is acquired using a first imaging condition, and the step of analyzing the first sample image includes receiving a third sample image using a second imaging condition, and analyzing the first and third sample images (paragraphs 31 and 37, wherein the first and subsequent images (i.e. first, second, third, etc.) are acquired at different positions on the z-axis corresponding to different imaging conditions). 

 As to claim 19, Kramer discloses the method of claim 10, further including receiving a specification of an image processing operation and, in response, undertaking the steps of analyzing the first sample image, analyzing the second sample image, associating the third connected pixels, and associating the fourth connected pixels (paragraphs 83-89, wherein user assisted set-up of the image processing operation corresponds to the receiving of a specification of the image processing operation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0236120 to Kramer et al. (“Kramer”) in view of US 2015/0085320 to Palanivel et al. (“Palanivel”).

As to claim 3, Kramer discloses the computer-implemented system of claim 1 including the use of multiple processor for performing various functions (paragraph 29).

However, Palanivel discloses a plurality of processors operating in parallel, wherein the plurality of processors process each of a plurality of different input image data items/blocks in accordance with an image analysis step (paragraph 09).
Kramer & Palanivel are combinable because they are from the same art of image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using a plurality of processors to process each of a plurality of different input image data items/blocks in accordance with an image analysis step, as taught by Palanivel, into the system for analyzing a biological sample that involves identifying first connected pixels associated with an object in a first image and second connected pixels associated with the object in a second image, as disclosed by Cohen.
The suggestion/motivation for doing so would have been to increase processing efficiency (Palanivel, paragraph 09).
	Further, Palanivel's known technique of using a plurality of processors to process each of a plurality of different input image data items/blocks in accordance with an image analysis step would have been recognized by one skilled in the art as applicable to the "base" process of Kramer and the results would have been predictable.
Therefore, it would have been obvious to combine Kramer with Palanivel to obtain the invention as specified in claim 3.

As to claim 6, the combination of Kramer and Palanivel discloses the computer-implemented system of claim 3, wherein the sequence of images comprises a first sequence of images acquired using first imaging conditions, and the executable code causes the one or more processors to receive a second sequence of images of the biological sample acquired using second imaging conditions and analyze the first and the second sequences of images to identify the first and second connected pixels (Kramer, paragraphs 31 and 37, wherein the first and second sequence of images are acquired at different positions on the z-axis corresponding to different imaging conditions).

As to claims 16 and 17, please refer to the rejection of claim 3 above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0236120 to Kramer et al. (“Kramer”) in view of US 2015/0085320 to Palanivel et al. (“Palanivel”) in further view of US 2006/0050947 to Petrou et al. (“Petrou”).

As to claim 4, the combination of Kramer and Palanivel discloses the computer-implemented system of claim 3.
The combination of Kramer and Palanivel does not disclose expressly wherein an area occupied by the identified first connected pixels in the first image is less than a predetermined amount and the executable code causes the one or more processors to associate the identified first connected pixels with a background.
paragraphs 37-38).
Kramer, Palanivel & Petrou are combinable because they are from the same art of image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of determining when an area occupied by identified connected pixels is less than a predetermined amount and associating them with a background, as taught by Petrou, into the system for analyzing a biological sample disclosed by the combination of Kramer and Palanivel.
The suggestion/motivation for doing so would have been to provide spatial filtering which reduces further processing burdens (Petrou, paragraph 38).
	Further, Petrou's known technique of determining when an area occupied by identified connected pixels is less than a predetermined amount and associating them with a background would have been recognized by one skilled in the art as applicable to the "base" process disclosed by the combination of Kramer and Palanivel and the results would have been predictable.
Therefore, it would have been obvious to combine Kramer and Palanivel with Petrou to obtain the invention as specified in claim 4.

Allowable Subject Matter
Claims 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AARON W CARTER/            Primary Examiner, Art Unit 2665